    Case 1:18-cv-12600-PBS Document 21-1 Filed 01/09/19 Page 1 of 3




                                   •
                  X               1 it


Fed. R. Civ. P. Rule 5.2, w / 2007 Notes.
   Case 1:18-cv-12600-PBS Document 21-1 Filed 01/09/19 Page 2 of 3

Rule 5.2               T ITLE 28, APPENDIX-RULES OF CIVIL PROCEDURE                                        Page 116

Rule 5.2. Privacy Protectio n For Filings Made              (g) OPTION FOR FILING A REFERENCE LIST. A fil-
      with the Court                                      ing that contains redacted information may be
                                                          filed together with a reference list t hat identi-
   (a) REDACTED FILINGS. Unless the court orders          fies each item of redacted information and
otherwise, in an electronic or paper filing with          specifies an appropriate identifier that uniquely
th e court that contains an individual's social-se-       corresponds to each item listed. The list must be
curity number, taxpayer-identification number,            filed under seal and may be amended as of right.
or birth date, the name of an individual known            Any reference in the case to a listed identifier
t o be a minor, or a financial-account number , a         will be construed to refer to the corresponding
party or nonparty making the filing may in-               item of information.
cl ude only:                                                 (h) WAIVER OF PROTECTION OF IDENTIFIERS. A
       (1) the last four digits of the social-security    person waives t h e protection of Rule 5.2(a) as to
   number and taxpayer-identification number;             the person's own information by filing it with-
       (2) the year of the indi vidual's birth ;          out redaction and not under seal.
       (3) the minor's ini t ials; and
       (4) the last four digits of the financial-ac-      (As added Apr. 30, 2007, eff. Dec. 1, 2007.)
   count number.                                                     COMMITTEE NOTES ON RULES-2007
   (b) ExEMPTIONS FROM THE REDACTION REQUIRE-                The rule Is adopted In compliance with section
MENT. The redaction requirement does not apply            205(c)(3) of the E-Government Act of 2002, Public Law
to the followi ng:                                        107-347. Section 205(c)(3) requires the Supreme Court to
       (1) a financial-account number that identi-        prescribe rules "to protect privacy and security con-
   fies the property allegedly subject to forfeit-        cerns relating to electronic filing of documents and the
   ure in a forfeiture proceeding;                        public ava!lab!ltty . . . of documents filed electroni-
       (2) the record of an administrative or agency      cally." The rule goes further than the E-Government
                                                          Act In regulating paper filings even when they are not
   proceeding;                                            converted to electronic form. But the number of filings
       (3) the official record of a state-court pro-      that remain In paper form Is certain to diminish over
   ceeding;                                               time. Most districts scan paper filings Into the elec-
       (4) the record of a court or tribunal , if t hat   tronic case file, where they become available to the
    record was not subject to the redaction re-           public In the same way as documents Initially filed In
    quirement when originally filed;                      electronic form. It ts electronic availability, not the
       (5) a filing covered by Rule 5.2(c) or (d); and    form of the Initial filing, that raises t he privacy and se-
       (6) a pro se fili ng in an action brought under    curity concerns addressed In the E-Government Act.
    28 U.S.C. §§2241, 2254, or 2255.                         The rule Is derived from and Implements the policy
                                                          adopted by the Judicial Conference In September 2001
    (C) LIMITATIONS ON REMOTE ACCESS TO ELEC-             to address the privacy concerns resulting from public
TRONIC FILES; SOCIAL-SECURITY APPEALS AND IM-             access to elect ronic case            files.    See   http://
 MIGRATION CASES. Unless the court orders oth er-         www.prlvacy.uscourts.gov/Pollcy.htm. The Judicial
wise, in an action for benefits under the Social          Conference policy Is that documents In case files gener-
 Security Act, and in an action or proceeding re-         ally should be made available electronically to the
lating to an order of removal, to relief from re-         same extent they are available at the courthouse, pro-
                                                          vided that certain "personal data Identifiers·• are not
 moval, or to immigration benefits or deten t ion,        Included In the public file.
 access to an elect ronic file is authorized as fol-         Wblle providing for the public filing of some Informa-
 lows:                                                    tion, such as the last four digits of an account number,
        (1) the parties and their attorneys may have      the rule does not Intend to establish a presumption
    remote electronic access to any part of t h e         that this Information never could or should be pro-
    case file, incl uding the administrative record;      tected. For example, It may well be necessary In Indi-
        (2) any other person may have electronic ac-       vidual cases to prevent remote access by nonpartles to
    cess to the full record at the courthouse, but        any part of an account number or social security num-
                                                           ber. It may also be necessary to protect Information
    may have remote elect ronic access only to:            not covered by the redaction requirement-such as
           (A) the docket mai ntained by the court;       driver's license numbers and alien reglstratlon mun-
        and                                                bers-ln a particular case. In such cases, protection
           (B) an opinion, order, judgment, or other       may be sought under subdlv1slon (d) or (e). Moreover,
        disposition of th e court, but not any oth er      the Rule does not affect the protection available under
        part of the case file or the administrative        other rules, such as Civil Rules 16 and 26(c), or under
        record.                                            other sources of protective authority.
                                                              Parties must remember that any personal Informa-
     (d) FILINGS MADE UNDER SEAL. The court may            tion not otherwise protected by sealing or redaction
 order that a filing be made under seal without            will be made available over the Internet. Counsel
  redaction. The court may later unseal the filing         should notify clients of thls fact so that an Informed
  or order the person who made the filing to file          decision may be made on what Information Is to be In-
  a redacted version for t he public record.               cluded In a document filed with the court.
     (e) PROTECTIVE ORDERS. For good cause, the               The clerk Is not required to rev1ew documents filed
                                                           with the court for compliance with this rule. The re-
  court may by order in a case:                            sponsibility to redact filings rests with counsel and the
         (1) require redaction of additional i nforma-     party or nonparty making the filing.
     tion; or                                                 Subdivision (c) provides for limited public access In
         (2) limit or prohibit a nonparty's remote         Social Security cases and Immigration cases. Those ac-
     electronic access to a document filed with t he       tions are entitled to special treatment due to the prev-
     court.                                                alence of sens! tlve Information and the volume of fil-
                                                           ings. Remote electronic access by nonpartles Is limited
     (f) OPTION FOR ADDITIONAL UNREDACTED FILING           to the docket and the written dispositions of the court
  UNDER SEAL. A person making a redacted filing            unless the court orders otherwise. The rule con-
  may also file an unr edacted copy under seal. T he        templates, however, that nonpartles can obtain full ac-
  court must retain t he unredacted copy as pa rt of       cess to the case file at the courthouse. Including access
  the record.                                               through the court's public computer terminal_.._
 Case 1:18-cv-12600-PBS Document 21-1 Filed 01/09/19 Page 3 of 3

Page 117                 TITLE 28, APPENDIX-RULES OF CIVIL PROCEDURE                                      Rule 6

  Subd1vtslon (d) reflects the Interplay between redac-         (2) Period Stated in Hours. When t he period is
tion and flllng under seal. It does not limit or expand        tated in hours:
the judJclally developed rules that govern sealing. But            ( A ) begin counting immediately on the oc-
It does reflect the posslblllty that redaction may pro-
vide an alternative to sealing.                                   urrence of the event that triggers the pe-
  Subd1vtslon (e) provides that the court can by order            od;
In a particular case for good cause require more exten-            (B) count every h our, including hours dur-
sive redaction than otherwise required by the Rule.             1      intermediate Saturdays, Sundays, and
Nothing In this subdivision Is Intended to affect the           le al holidays; and
limitations on sealing that are otherwise applicable to            ( ) if the period would end on a Saturday,
the court.                                                      S       ay, or legal holiday, the period con-
  Subdivision (0 allows a person who makes a redacted           tinu s to run until the same time on the
Ollng to Ole an unredacted document under seal. This
provision ts derived from section 20S(c)(3)(1v) of the E-       next ay t hat is not a Saturday, Sunday, or
Government Act.                                                 legal oliday.
  Subd1vlston (g) allows the option to Ole a register of        (3) In cessibility of the Clerk's Office. Unless
redacted Information. This provision Is derived from
section 20S(c)(3)(v) of the E-Government Act, as amend-
                                                              the cour orders otherwise, if the clerk's office
ed In 2004. In accordance with the E-Government Act.          is inacces ible:
subdivision (g) refers to "redacted" Information. The              (A) on the last day for filing under Rule
term "redacted" ts Intended to govern a filing that Is          6(a)(l), t en t he time for filing is extended to
prepared with abbreviated Identifiers In the first In-          the first ccessible day that is not a Satur-
stance, as well as a Ollng In which a personal Identifier       day, Sund y, or legal holiday; or
ts ed1 ted after Its preparation.                                  (B) duri      the last hour for filing under
  Subd1vlslon (b) allows a person to waive the protec-          Rule 6(a)(2 then the time for filing Is ex-
tions of the rule as to t hat person's own personal Infor-
mation by filing It unsealed and In unredacted form.            tended to t e same time on t he first acces-
One may wish to waive the protection If It Is deter-            sible day th is not a Saturday, Sunday, or
mined that the costs of redaction outweigh the benefits         legal holiday.
to privacy. If a person ftles an unredacted ldentlfler by       (4) "Last Day ' Defined. Unless a different
mistake. that person may seek relief from the court.          time is set by a statute, local rule, or court
  Trial exhibits are subject to the redaction require-
ments of Rule 5.2 to the extent they are filed with the       order, the last da ends:
court. Trial exhibits that are not Initially filed with            (A) for electro ic filing, at midnight in the
the court must be redacted In accordance with the rule          court's time zon · and
If and when they are Oled as part of an appeal or for              (B) for filing      other means, when the
other reasons.                                                  clerk's office is sc eduled to close.
  Changes Made After Publication and Comment. The
changes made after publication were made In conjunc-            (5) "Next Day" Defi ed. The " next day" is de-
tion with the E-Government Act Subcommittee and the           termined by continui g to count forward when
other Advisory Committees.                                    the period is meas d after an event and
  Subdivision (a) was amended to Incorporate a sugges-        backward when meas d before an event.
tion from the Federal Magistrate Judges Association             (6) "Legal Holiday" D ined. "Legal holiday"
that the rule text state that the responsibility to re-       means:
dact filings rests on the mer. not the court clerk.
  As published. subdivision (b)(6) exempted from redac-            (A) the day set aside y statute for observ-
tion all filings In habeas corpus proceedJngs under 28          ing New Year's Day,          artin Luther King
U.S.C. §§2241. 2254. or 2255. The exemption Is revised to       Jr.'s Birthday, Washi        on's Birthday, Me-
apply only to pro se filings. A petitioner represen ted by      morial Day, Independen e Day, Labor Day,
counsel. and respondents represented by counsel, must           Columbus Day, Veterans' ay, Thanksgiving
redact under Rule 5.2(a).                                       Day, or Christmas Day;
  Subd1vtsion (e) was published with a standard for pro-           (B) any day declared          holiday by the
tective orders. referring to a need to protect private or       President or Congress; and
sensitive Information not otherwise protected by Rule              (C) for periods that are
5.2(a). This standard has been replaced by a general ref-
erence to "good cause.''                                        event, any other day decla
                                                                the state where the district
Rule 6. Computing and Ex tend.in Time; Time for
                                                              (b) ExTENDINO TIME.
   Motion Papers
                                                                (1) In General. When    an act m y or must be
  (a) COMPUTING TIME. The follow! g rules apply               done within a specified time, th court may,
in computing any time period spec fled in these               for good cause, extend the time:
rules, in any local rule or court ord r, or in any                (A) with or without motion or otlce if the
statute that does not specify a met od of com-                  court acts, or if a request is mad before the
puting time.                                                    original time or its extension expi es; or
    (1) Period Stated in Days or a           nger Unit.           (B) on motion made after the t i e has ex-
  When the period is stated in days o                           pired if t he party failed to act beca se of ex-
  unit of time:                                                 cusable neglect.
     (A) exclude the day of the event                           (2) Exceptions. A court must not ex
   gers the period;                                           time to act under Rules 50(b) and (d
     (B) count every day, including int rmedi-                59(b), (d), and (e), and 60(b).
   ate Saturdays, Sundays, and legal h idays;
   and                                                         (C) MOTIONS, NOTICES OF HEARING, AND
     (C) include the last day of the perio , but             VlTS.
   if the last day is a Saturday, Sunda , or                                    A written motion and n
                                                                 (1) I n General.
   legal holiday, the period continues to run                  of the hearing must be served at least 14
   until the end of th e next day t hat is n t a               before the time specified for the hearing,
   Saturday, Sunday, or legal holiday.                         the following exceptions:
